
	

113 HR 5659 IH: Savings Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5659
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Stutzman introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To reduce Federal, State, and local costs of providing high-quality drinking water to millions of
			 Americans residing in rural communities by facilitating greater use of
			 cost-effective well water systems, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Water Supply Cost Savings Act or the Savings Act.
		2.FindingsCongress finds that—
			(1)the United States is facing a drinking water infrastructure funding crisis; the Environmental
			 Protection Agency (the EPA) projects a $384 billion shortfall in funding over the next 20 years; and this funding challenge
			 is particularly acute in rural America;
			(2)there are 52,000 community water systems in the United States, of which 41,801 are small community
			 water systems;
			(3)EPA’s most recent Drinking Water Needs Survey placed the shortfall in drinking water infrastructure
			 funding for small communities (3,300 or fewer persons) at $64.5 billion;
			(4)small communities often cannot finance the construction and maintenance of drinking water systems
			 because the cost per resident for this investment would be prohibitively
			 expensive;
			(5)drought conditions have placed significant strains on existing surface water supplies, and many
			 communities across the country are now considering the use of groundwater
			 and community well systems to provide drinking water; and
			(6)42 million Americans receive their drinking water from individual wells, and millions more rely
			 upon community well systems for their drinking water.
			3.Sense of CongressIt is the sense of the Congress that—
			(1)providing rural communities with the knowledge and resources necessary to fully utilize wells and
			 community well systems can save local, State, and Federal governments and
			 taxpayers billions of dollars over the next two decades;
			(2)wells and community well systems can provide safe and affordable drinking water to millions of
			 Americans; and
			(3)the Federal Government lacks the resources to finance the drinking water infrastructure needs of
			 millions of citizens residing in rural America, and wells and community
			 well systems can help significantly to close this funding gap.
			4.Drinking water technology clearinghouseThe Administrator of the Environmental Protection Agency and the Secretary of Agriculture shall—
			(1)update existing programs of the Agency and the Department of Agriculture designed to provide
			 drinking water technical assistance to include information on
			 cost-effective, innovative, and alternative drinking water delivery
			 systems, including systems that are supported by wells; and
			(2)disseminate information on the cost effectiveness of wells and well systems to communities and
			 not-for-profit organizations seeking Federal funding for drinking water
			 systems serving 3,300 or fewer persons.
			5.Water system assessmentIn any application for a Federal grant or loan for a drinking water system serving 3,300 or fewer
			 persons, a unit of local government or not-for-profit organization shall
			 certify that it has considered, as an alternative drinking water supply,
			 drinking water delivery systems sourced by publicly owned individual
			 wells, shared wells, and community wells.
		6.Report to CongressNot later than 3 years after the date of enactment of this Act, the Administrator of the
			 Environmental Protection Agency and the Secretary of Agriculture shall
			 report to Congress on—
			(1)the utilization of innovative and alternative drinking water systems described in this Act;
			(2)the range of cost savings for communities utilizing innovative and alternative drinking water
			 systems described in this Act; and
			(3)the utilization of drinking water technical assistance programs operated by the Agency and the
			 Department.
			
